NEITHER THIS WARRANT NOR THE SHARES (AS DEFINED BELOW) OF THE COMPANY ISSUABLE
UPON ITS EXERCISE HAVE BEEN REGISTERED UNDER EITHER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 


 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
OF
 
BEAMZ INTERACTIVE, INC.
 
Void after May __, 2016
 
Warrant No. __________
  May __, 2013

 
THIS CERTIFIES THAT, for value received, ___________________, a _____________,
or its registered successors or assigns (hereinafter, the “Holder”), is entitled
to purchase, subject to the conditions set forth below, at any time or from time
to time during the Exercise Period (as defined in subsection 1.1 below),
_________________ (_____________) fully-paid and non-assessable shares (the
“Shares”) of the common stock, par value $0.001 per share (the “Common Stock”),
of Beamz Interactive, Inc., Inc., a Delaware corporation (the “Company”), at an
exercise price of $0.02 per share, subject to adjustment as provided in Section
3 below (the “Exercise Price”).
 
1. EXERCISE OF WARRANT
 
The terms and conditions upon which this Warrant may be exercised, and the
Shares covered hereby may be purchased, are as follows:
 
1.1 Method Of Exercise.  At any time after the date of this Warrant and on or
prior to May __, 2016 (the “Exercise Period”), Holder may exercise, in whole or
in part, and from time to time, the purchase rights evidenced by this
Warrant.  Such exercise shall be effected by: (a) the surrender of the Warrant,
together with a duly executed copy of the form of Notice of Exercise attached
hereto, to the Chief Executive Officer of the Company at the Company’s offices
in Scottsdale, Arizona; and (ii) the payment to the Company of an amount equal
to the aggregate Exercise Price for the Shares being purchased.
 
1.2 Issuance Of Shares and New Warrant.  Certificates for Shares purchased
hereunder shall be delivered by the Company to Holder as soon as possible after
delivery by Holder to the Company of the items described in Section 1.1 above;
provided, however, if the Company has appointed a transfer agent for the Common
Stock, then certificates for Shares shall be transmitted by the transfer agent
of the Company to the Holder by crediting the account of the Holder’s prime
broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission (“DWAC”) system if the Company is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within 3 trading days from the delivery to the Company of the
Notice of Exercise form, surrender of this Warrant and payment of the aggregate
Exercise Price as set forth above (“Share Delivery Date’).  This Warrant shall
be deemed to have been exercised on the date the Exercise Price is received by
the Company.  The Shares shall be deemed to have been issued, and Holder or any
other person so designated to be named therein shall be deemed to have become a
holder of record of such Shares for all purposes, as of the date the Warrant has
been exercised by payment to the Company of the Exercise Price and all taxes
required to be paid by the Holder, if any, pursuant to Section 1.5 below prior
to the issuance of such Shares, have been paid.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Shares, deliver to Holder a new Warrant evidencing
the rights of Holder to purchase the unpurchased Shares called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant.
 
1.4 No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional Shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a Share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.
 
1.5 Charges. Taxes and Expenses.  Issuance of certificates for Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for Shares are to
be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.
 
2. TRANSFERS
 
2.1 Transferability  Subject to compliance with any applicable securities laws
and the conditions set forth in Sections 2.4, 5 and 6.1 below, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company, together with the
appropriate form of Assignment, as attached hereto, duly executed by the Holder
and funds sufficient to pay any transfer taxes payable upon the making of such
transfer.  Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled.  A Warrant, if properly assigned, may be exercised by a new holder
for the purchase of Shares without having a new Warrant issued.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 New Warrants.  This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 2.1, as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
2.3 Warrant Register.  The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time.  The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
2.4 Transfer Restrictions.  If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the Holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company, and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act or a qualified institutional buyer as defined in Rule
144A(a) under the Securities Act.
 
3. ANTIDILUTION PROVISIONS
 
The provisions of this Section 3 shall apply in the event that any of the events
described in this Section 3 shall occur with respect to the Shares at any time
on or after the original issuance date of this Warrant:
 
3.1 Splits and Combinations.  If the Company shall at any time subdivide or
combine its outstanding shares of Common Stock, this Warrant shall, after that
subdivision or combination, evidence the right to purchase the number of shares
that would have been issuable as a result of that change with respect to the
Shares which were purchasable under this Warrant immediately before that
subdivision or combination.  If the Company shall at any time subdivide the
outstanding shares of Common Stock, the Exercise Price then in effect
immediately before that subdivision shall be proportionately decreased, and, if
the Company shall at any time combine the outstanding shares, the Exercise Price
then in effect immediately before that combination shall be proportionately
increased.  Any adjustment under this Section shall become effective at the time
that such subdivision or combination becomes effective.
 
 
 
3

--------------------------------------------------------------------------------

 
 
3.2 Reclassification, Exchange and Substitution.  If the Shares issuable upon
exercise of this Warrant shall be changed into the same or a different number of
securities of any other class or classes of stock, whether by capital
reorganization, reclassification, or otherwise (other than a subdivision or
combination of shares provided for above), the Holder of this Warrant shall, on
its exercise, be entitled to purchase for the same aggregate consideration, in
lieu of the Shares which the Holder would have become entitled to purchase but
for such change, the number of securities of such other class or classes of
stock equivalent to the number of Shares that would have been subject to
purchase by the Holder on exercise of this Warrant immediately before that
change.
 
3.3 Reorganizations, Mergers, Consolidations Or Sale Of Assets.  If at any time
there shall be a capital reorganization of the shares of Common Stock (other
than a combination, reclassification, exchange, or subdivision of shares
provided for elsewhere above) then, as a part of such reorganization, lawful
provision shall be made so that the Holder of this Warrant shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
in this Warrant and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company to which a
holder of the Shares deliverable upon exercise of this Warrant would have been
entitled in such capital reorganization if this Warrant had been exercised
immediately before that capital reorganization.  In any such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder of this Warrant after the
reorganization to the end that the provisions of this Warrant (including
adjustment of the Exercise Price then in effect and number of Shares purchasable
upon exercise of this Warrant) shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.
 
3.4 Distributions.  In the event the Company should at any time prior to the
expiration of this Warrant fix a record date for the determination of the
holders of shares entitled to receive a distribution payable in additional
shares of Common Stock or other securities or rights convertible into or
entitling the holder thereof to receive, directly or indirectly, additional
shares of Common Stock (hereinafter referred to as the “Share Equivalents”)
without payment of any consideration by such holder for the additional shares
(including the additional shares issuable upon conversion or exercise thereof),
then, as of such record date (or the date of such distribution, split or
subdivision if no record date is fixed), the Exercise Price shall be
appropriately decreased and the number of Shares issuable upon exercise of the
Warrant shall be appropriately increased in proportion to such increase of
outstanding shares.
 
3.5 Certificate as to Adjustments.  In the case of each adjustment or
readjustment of the Exercise Price pursuant to this Section 3, the Company will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and cause a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based,
to be delivered to the Holder of this Warrant.  The Company will, upon the
written request at any time of the Holder of this Warrant, furnish or cause to
be furnished to such Holder a certificate setting forth: (a) such adjustments
and readjustments; (b) the Exercise Price at the time in effect; and (c) the
number of Shares issuable upon exercise of the Warrant and the amount, if any,
of other property at the time receivable upon the exercise of the Warrant.
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.6 Reservation of Shares Issuable Upon Exercise.  The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock solely for the purpose of effecting the exercise of this Warrant
such number of shares of Common Stock as shall from time to time be sufficient
to effect the exercise of this Warrant and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the exercise of this Warrant, in addition to such other remedies as shall be
available to the Holder of this Warrant, the Company will use its best efforts
to take such action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes.
 
4. RIGHTS PRIOR TO EXERCISE OF WARRANT
 
This Warrant does not entitle the Holder to any of the rights of a shareholder
of the Company.  If, however, at any time prior to the expiration of this
Warrant and prior to its exercise, any of the following events shall occur: (a)
the Company shall make any distribution (other than a cash distribution) to the
holders of shares of Common Stock; (b) the Company shall offer to all of the
holders of shares of Common Stock any additional shares or Share Equivalents or
any right to subscribe for or purchase any thereof; or (c) a dissolution,
liquidation or winding up of the Company (other than in connection with a
consolidation, merger, sale, transfer or lease of all or substantially all of
its property, assets, and business as an entirety) shall be proposed and action
by the Company with respect thereto has been approved by the Company’s Board of
Directors (each, a “Material Action”), the Company shall give notice in writing
of such Material Action to the Holder at its last address as it shall appear on
the Company’s records at least twenty (20) days’ prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the Members entitled to such dividends, distribution, or subscription rights, or
for the determination of Members entitled to vote on the Material Action.  Such
notice shall specify such record date or the date of closing the transfer books,
as the case may be.  Failure to publish, mail or receive such notice or any
defect therein or in the publication or mailing thereof shall not affect the
validity of the Material Action.
 
5. RESTRICTED SECURITIES
 
The Holder acknowledges that the Shares acquired upon the exercise of this
Warrant, if not registered, will have restrictions upon resale imposed by state
and federal securities laws.  In order to enable the Company to comply with the
Securities Act and applicable state laws, the Company may require the Holder as
a condition of the transfer or exercise of this Warrant, to give written
assurance satisfactory to the Company that the Warrant, or in the case of an
exercise hereof the Shares subject to this Warrant, are being acquired for his
or her own account, for investment only, with no view to the distribution of the
same, and that any disposition of all or any portion of this Warrant or the
Shares issuable upon the due exercise of this Warrant shall not be made, unless
made in compliance with the requirements of the Securities Act and applicable
securities laws of any State or other jurisdiction.  Holder acknowledges that
this Warrant is, and each of the Shares issuable upon the due exercise hereof
will be, a restricted security, and that the certificates evidencing securities
issued to the Holder upon exercise of this Warrant will bear a legend
substantially similar to the legend set forth on the front page of this Warrant.
 
 
 
5

--------------------------------------------------------------------------------

 
 
6. MISCELLANEOUS
 
6.1 Title to Warrant.  During the Exercise Period, and subject to compliance
with applicable laws and Section 2 above, this Warrant and all rights hereunder
are transferable, in whole or in part, at the office of the Company by the
Holder, upon surrender of this Warrant together with the appropriate Assignment
form attached hereto properly endorsed.  To the extent Section 2.4 above is
applicable, the transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company, if required by the Company.
 
6.2 Loss Theft Destruction or Mutilation of Warrant.  The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Shares, and in case of loss, theft or destruction, of indemnity
or security reasonably satisfactory to it (which, in the case of the Warrant,
shall not include the posting of any bond), and upon surrender and cancellation
of such Warrant or stock certificate, if mutilated, the Company will make and
deliver a new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.
 
6.3 Saturdays, Sundays, Holidays, Etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
6.4 Authorized Shares.  The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued shares of
Common Stock a sufficient number of shares of Common Stock to provide for the
issuance of the Shares upon the exercise of any purchase rights under this
Warrant.  The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Shares upon the exercise of the purchase rights under this Warrant.  The
Company will take all such reasonable action as may be necessary to assure that
such Shares may be issued as provided herein without violation of any applicable
law or regulation, or of any requirements of any market or exchange upon which
the Common Stock may be listed.
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.
 
 
 
6

--------------------------------------------------------------------------------

 
 
6.5 Non-Waiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate upon expiration of
the Exercise Period.  If the Company willfully and knowingly fails to comply
with any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise; enforcing any of its
rights, powers or remedies hereunder.
 
6.6 Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Shares, and no
enumeration herein of the rights or privileges of Holder, shall give rise to any
liability of Holder for the purchase price of any Common Stock or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
 
6.7 Remedies.  Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
6.8 Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.  The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Shares.
 
6.9 Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
6.10 Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
6.11 Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
6.12 Notices.  All notices, requests, demands and other communications under
this Warrant shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given, or on the date of mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows: if to the Holder, at such Holder’s address as
shown in the Company records; and if to the Company, at 15354 N. 83rd Way, Suite
102, Scottsdale, Arizona  85260, Attention:  Chief Executive Officer.  Any party
may change its address for purposes of this Section by giving the other party
written notice of the new address in the manner set forth above.
 
 
 
7

--------------------------------------------------------------------------------

 
 
6.13 Governing Law.  This Warrant and any dispute, disagreement or issue of
construction of interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to conflicts of law.
 
EXECUTED as of the date first set forth above.
 

 
BEAMZ INTERACTIVE, INC.
 
 
By:  _________________________                                                                  
Charles R. Mollo,
Chief Executive Officer

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:           BEAMZ INTERACTIVE, INC.
 
(1)           The undersigned hereby elects to purchase __________ Shares (the
“Exercised Shares”) pursuant to the terms of the attached Warrant to Purchase
Shares of Common Stock of Beamz Interactive, Inc. (the “Warrant”), and tenders
herewith payment of the aggregate Exercise Price for the Exercised Shares,
together with all applicable transfer taxes, if any.
 
(2)           Please issue a certificate or certificates representing the
Exercised Shares in the name of the undersigned or in such other name as is
specified below:
 
________________________________
 
 
The Exercised Shares shall be delivered to the following:
 
________________________________
 
________________________________
 
________________________________
 
 
(3)           All terms used herein but not otherwise defined shall have the
meanings ascribed thereto in the attached Warrant.
 
 
Date:________________________.
 

 
If an individual:
 
________________________________
Printed: 
 _________________________                                                                   



 

 
If a legal entity:
 
________________________________
(type in name)
By: _____________________________
Printed:   _________________________
Title:   ___________________________
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ASSIGNMENT
 
 
 
FOR VALUE RECEIVED ___________________________ hereby sells, assigns and
transfers unto _______________________ the within Warrant and all rights
evidenced thereby and does irrevocably constitute and appoint
__________________________, attorney, to transfer the said Warrant on the books
of the within named Company.
 
Dated:________________________.
 



 
If an individual:
 
________________________________
Printed: 
 _________________________                                                                   



 

 
If a legal entity:
 
________________________________
(type in name)
By: _____________________________
Printed:   _________________________
Title:   ___________________________

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
PARTIAL ASSIGNMENT
 
FOR VALUE RECEIVED ______________________________ hereby sells, assigns and
transfers unto _______________________________ that portion of the within
Warrant and the rights evidenced thereby which will on the date hereof entitle
the holder to purchase __________ shares of Common Stock of Beamz Interactive,
Inc., and does hereby irrevocably constitute and appoint
__________________________ and ______________________, or either of them,
attorney,  to transfer that part of the said Warrant on the books of the within
named Company.
 
Dated:_________________________.
 
 

 
If an individual:
 
________________________________
Printed: 
 _________________________                                                                   



 

 
If a legal entity:
 
________________________________
(type in name)
By: _____________________________
Printed:   _________________________
Title:   ___________________________

 
 


 
 
 
 

--------------------------------------------------------------------------------

 



